Order entered September 9, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00531-CR

                             JAMES EDMOND AUSTIN, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-81075-2015

                                              ORDER
        We REINSTATE this appeal.

        On August 11, 2016, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. On September 8, 2016, appellant’s brief was tendered along

with a motion to extend time to file the brief. Because findings are no longer necessary, we

VACATE the August 11, 2016 order.

        We GRANT appellant’s September 8, 2016 motion to extend time and ORDER

appellant’s brief timely filed as of the date of this order.

                                                         /s/   ADA BROWN
                                                               JUSTICE